Citation Nr: 0810508	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as a residual of inservice tobacco use.  

2.  Entitlement to service connection for coronary artery 
disease, as a residual of inservice tobacco use.  

3.  Entitlement to service connection for a pulmonary 
disorder, other than as a residual of inservice tobacco use.  

4.  Entitlement to service connection for dental trauma.  

5.  Entitlement to service connection for a low back 
disability.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran testified at a personal hearing 
before the undersigned in January 2008.  At his personal 
hearing, the veteran clarified that he was seeking service 
connection for a heart disability on the basis that it was 
due to inservice tobacco use, which he began due to his right 
shoulder disorder.  In addition, the veteran clarified other 
matters, which are addressed in the REMAND portion of this 
decision.

Issues numbered 3 through 6 on the front page of this 
decision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's claim of service connection for pulmonary 
disease that is attributable to the use of tobacco products 
during service was received after June 9, 1998.

2.  The veteran's claim of service connection for heart 
disease that is attributable to the use of tobacco products 
during service was received after June 9, 1998.


CONCLUSION OF LAW

1.  Service connection for pulmonary disease that is 
attributable to the use of tobacco products during service is 
not warranted.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.300 (2007).

2.  Service connection for heart disease that is attributable 
to the use of tobacco products during service is not 
warranted.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.300 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that the issues decided herein turn on 
the law.  See Smith, supra.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As indicated below, the grant of service 
connection for both claimed disabilities is prohibited by the 
law.  As such, no further action is required pursuant to the 
VCAA.  Nevertheless, the appellant was last notified of VCAA 
in October 2005.


Pulmonary and Heart Disabilities

The veteran's claim of service connection for heart disease 
and pulmonary disease that are attributable to the use of 
tobacco products during service were received after June 9, 
1998.  The claim for service connection for heart disease was 
received in 2001 and the claim for pulmonary disease was 
received in 2002.  

No current lung disorder related to in-service cigarette 
smoking may be granted service connection.  In VAOPGCPREC 19-
97, the VA General Counsel (GC) addressed the question of 
under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In that opinion, the GC stated that a determination 
of whether the veteran is dependent on nicotine is a medical 
issue.  Specifically, the GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the GC, the Under Secretary for Health affirmed 
that nicotine dependence may be considered a disease.  
Moreover, paragraph 5 of VA USB letter 20-97-14, from the 
Under Secretary for Benefits, addressed to all VBA offices 
and centers, directs that, in light of the Under Secretary 
for Health's opinion, the answer in all nicotine dependence 
cases on this issue is that nicotine dependence is a disease.  
Consistent with the Under Secretary of Health's opinion, the 
Board finds that nicotine dependence is a disease for 
purposes of VA benefits.  As such, a finding of nicotine 
dependence must be supported by competent medical evidence.  
VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service. 38 C.F.R. § 3.300.  This 
provision, however, only applies to claims filed after June 
9, 1998, and therefore, given the date of this claim, such 
ban does apply to the veteran's claims.

Thus, although the veteran believes that inservice cigarette 
smoking resulted in current lung and heart disabilities, 
service connection may not be granted on that basis.


ORDER

Entitlement to service connection for a pulmonary disorder, 
to include as a residual of inservice tobacco use is denied.  

Entitlement to service connection for coronary artery 
disease, as a residual of inservice tobacco use is denied.  



REMAND

Pulmonary Disorder

At his personal hearing, the veteran clarified that he was 
also seeking service connection for a pulmonary disorder 
which was the result of gastroesophageal reflux disease 
(GERD) which was the result of his service-connected right 
shoulder disability.  The issue of service connection for 
GERD has not been considered and clearly must precede the 
adjudication of the issue of secondary service connection for 
a pulmonary disorder, on that basis.

Dental Disorder

The veteran testified that he was hit in the mouth by another 
person with an ashtray during service.  He indicated that he 
had received dental treatment outside of VA for that 
disability, but thought that those records had been submitted 
in support of his claim.  A review of the record does not 
show that these records have been obtained.  Rather, in 
October 2005, the RO contacted two private practices to 
obtain those records.  The veteran was told that a follow-up 
request would be made.  This was not accomplished and should 
be undertaken on remand.  In addition, the veteran is hereby 
notified that he may also submit those records of Drs. 
Manalapz and Chang.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  

Lumbar Spine Disability and Cervical Spine Disability

At his personal hearing, the veteran's representative 
requested that the veteran be afforded a VA examination with 
regard to claimed spine disabilities and alleged that claimed 
spine disabilities were incurred at the same time when the 
veteran injured his right shoulder during service.  Further, 
it was alternatively alleged that secondary service 
connection was warranted as these disabilities may also be 
secondary to the veteran's service-connected right shoulder 
disorder.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The Board notes that the veteran has not been afforded a VA 
examination to include a VA medical opinion in order to 
determine if the veteran's current spinal disabilities are 
etiologically related to service-connected right shoulder 
disability.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  In 
this case, a VA medical opinion that addresses the question 
of secondary service connection is necessary.

In addition, VCAA notification pertaining to secondary 
service connection should be sent to the veteran.  

Also, the Board notes that direct service connection for a 
cervical spine disability was denied by the Board in August 
2000.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand as 
to the issue of service connection for a cervical spine 
disability.  The failure to provide notice of what 
constitutes material evidence would generally be the type of 
error that has the natural effect of producing prejudice 
because it would constitute a failure to provide a claimant 
notice of a key element of what it takes to substantiate a 
claim to reopen.  Without such notice, a claimant effectively 
would be deprived of an opportunity to participate in the 
adjudication process because she or he would not know what 
evidence was needed to reopen her or his claim.  Accordingly, 
the veteran should be furnished specific notification of the 
reason for the prior final denial and of what constitutes 
material evidence.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should address secondary 
service connection for pulmonary, 
cervical spine, and lumbar spine 
disabilities.

The VCAA notice should include specific 
notice of why the claim of service 
connection for a cervical spine 
disability was previously denied in the 
August 2000 Board decision and what 
constitutes material evidence for the 
purpose of reopening the claim.  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's dental treatment by Drs. 
Manalapz and Chang.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current spine 
disability (both neck and low back) are 
etiologically related to service.  The 
examiner should also state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current spine 
disability (both neck and low back) is 
proximately due to, or the result of, the 
service-connected right shoulder 
disability.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current spine disability (both neck and 
low back) is permanently aggravated by 
the veteran's service-connected right 
shoulder disability.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Adjudicate the issue of service 
connection for GERD as secondary to 
service-connected right shoulder 
disability.  

5.  The AMC should then readjudicate the 
claims of service connection for pulmonary 
disability (on a direct basis and as 
secondary to GERD), dental disability, 
cervical spine disability (new and material 
evidence and secondary service connection), 
and low back disability (direct and secondary 
service connection) in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


